DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/846,898, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 9 and 10 of this application. The disclosure of Application No. 16/846,898 supports claims 1-8 of this application, but does not disclose the step protruding from an inner surface of the self-ligating cover of claims 9 and 10. Therefore, the priority date for claims 9 and 10 is the filing date of the instant application, 30 July 2021.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 3 of claim 1 should read “a base configured for fitment on [[a]] teeth”.  
Claim 7 is objected to because of the following informalities: Line 2 of claim 7 should read “the second section of the self-ligating cover”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing. Claim 1 lines 18 recites the limitation “a second section configured to fit over the second plurality of wings”, which is directed to the self-ligating cover. Claim 1 lines 18-21, “wherein…having an S-shaped configuration” are directed to the second plurality of wings of the bracket body. Because the limitation regarding the bracket body has been placed within the limitation regarding the self-ligating cover, the limitations are confusing. A suggested correction is to move the limitation of lines 18-21 “wherein… having an S-shaped configuration” to follow the section of claim 1 regarding the second plurality of wings of the bracket body (lines 7-8).
Claim 4 is unclear. Claim 4 lines 2-3 recites the limitation “the first section of the self-ligating cover includes a pair of dome shaped protrusions”. This limitation suggests that the self-ligating cover includes “a pair of dome shaped protrusions” that are in addition to the “plurality of dome shaped protrusions” of claim 1 lines 13-14, which does not appear to be the intended interpretation to correspond with the pair of wings. For purposes of examination, examiner will interpret claim 4 lines 2-3 as further specifying that the plurality of dome shaped protrusions includes a pair of dome shaped protrusions. A suggested correction for lines 2-3 of claim 4 is “the plurality of dome shaped protrusions of the first section of the self-ligating cover includes a pair of dome shaped protrusions”
Claim 9 is unclear. Claim 9 lines 1-2 recites the limitation “the first section is a step”. It is unclear how the first section can be a step and yet include the dome shaped protrusions of claim 1. For purposes of examination, examiner will interpret the claim as the first section further having a step. A suggested correction is “the first section has [[is]] a step”. 
Claim 10 is unclear. Claims 10 lines 1-2 recites the limitation “the second section is a step”. It is unclear how the second section can be a step and yet include the flat and S-shaped configurations of claim 1. For purposes of examination, examiner will interpret the claim as the second section further having a step. A suggested correction is “the second section has [[is]] a step”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent No. 4,355,975 A).
 
    PNG
    media_image1.png
    607
    746
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    372
    414
    media_image2.png
    Greyscale

In regards to claim 1, the embodiment of fig. 1 of Fujita discloses an orthodontic bracket system comprising: a bracket body (2)(Fig. 1) comprising: a base (5) (Fig. 1) capable of use for fitment on teeth (Fig. 1); a first plurality of wings (first plurality of wings in annotated fig. 1) (Fig. 1)  configured on the base and extending in a gingival direction when the bracket body (2)(Fig. 1) is assembled on the teeth (see annotated fig. 1) (Fig. 1), wherein each wing of the first plurality of wings (first plurality of wings in annotated fig. 1)(Fig. 1)  has a dome shaped configuration (Fig. 1); a second plurality of wings (second plurality of wings in annotated fig. 1) (Fig. 1) configured on the base and extending in an occlusal direction when the bracket body is assembled on the teeth (see annotated fig. 1) (Fig. 1); a slot (9) for receiving a wire (col. 2 lines 60-61); and a self-ligating cover (4) (Fig. 1) having: a first section (section 1 in annotated fig. 1) (Fig. 1) capable of clipping on the first plurality of wings (Fig. 1), wherein the first section (section 1 in annotated fig. 1) (Fig. 1) of the self-ligating cover (4) (Fig. 1) includes a plurality of dome shaped protrusions (protrusions in annotated fig. 1) (Fig. 1) having a hollow configuration (Fig. 1), and wherein the configuration of the plurality of dome shaped protrusions is complementary to the configuration of the first plurality of wings (first plurality of wings in annotated fig. 1) (Fig. 1) capable of facilitating snug and secure fitment between the first plurality of wings and the first section of the self-ligating cover (col. 2 lines 31-34) (Fig. 1); a second section (section 2 in annotated fig. 1) (Fig. 1) capable of fitting over the second plurality of wings (Fig. 1), wherein each wing of the second plurality of wings (second plurality of wings in annotated fig. 1) (Fig. 1) includes an operative top surface (flat top in annotated fig. 1) (Fig. 1) having a flat configuration, and an operative bottom surface (S-shaped bottom in annotated fig. 1) (Fig. 1) having a S-shaped configuration; and a third section (section 3 in annotated fig. 1) (Fig. 1) having a substantially flat configuration and extending operatively between the first and the second sections, wherein the first section, the second section, and the third section integrally define a body of the self-ligating cover (Fig. 1), wherein the slot (9) is defined by the cover between the first and second section (Fig. 1). 
The embodiment of fig. 1 of Fujita does not disclose a slot defined operatively between the first plurality of wings and the second plurality of wings.
The embodiment of fig. 2 of Fujita teaches a similar bracket body (2) comprising a slot (9) (Fig. 2) defined operatively between the first plurality of wings (wings 1 in annotated fig. 2) (Fig. 2) and the second plurality of wings (wings 2 in annotated fig. 2) (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 1 of Fujita by relocating the slot from the cover to the bracket as taught by the embodiment of fig. 2 of Fujita in order to provide a known alternate wire holding groove location (Fujita col. 2 lines 60-63) to allow for the accommodation of different sizes and shapes of archwires to be used with the bracket system.
In regards to claim 4, the combination of the embodiments of figs. 1 and 2 of Fujita discloses the invention of claim 1; wherein the first plurality of wings (first plurality of wings in annotated fig. 1) (Fig. 1) includes a pair of wings (Fig. 1), and the plurality of dome shaped protrusions (protrusions in annotated fig. 1) (Fig. 1) of the first section (section 1 in annotated fig. 1) (Fig. 1) of the self-ligating cover (4) (Fig. 1) includes a pair of dome shaped protrusions (Fig. 1).  
In regards to claim 6, the combination of the embodiments of figs. 1 and 2 of Fujita discloses the invention of claim 1; wherein the second plurality of wings (second plurality of wings in annotated fig. 1) (Fig. 1) includes a pair of wings (Fig. 1).  
In regards to claim 7, the combination of the embodiments of figs. 1 and 2 of Fujita discloses the invention of claim 1; wherein the second section (section 2 in annotated fig. 1) (Fig. 1) of the self-ligating cover (4) (Fig. 1) has a substantially S-shaped configuration (12) (Col. 2 lines 38-40, “on at least one side of the upper and lower sides of the cap…bent in an S-shape”, Fig. 1) complementary to the configuration of the second plurality of wings (second plurality of wings in annotated fig. 1) (Fig. 1) capable of use for facilitating snug and secure fitment (Col. 2 lines 31-39) between the second plurality of wings (second plurality of wings in annotated fig. 1) (Fig. 1) and the second section (section 2 in annotated fig. 1) (Fig. 1) of the self-ligating cover (4) (Fig. 1).

In regards to claim 8, the combination of the embodiments of figs. 1 and 2 of Fujita discloses the invention of claim 1. The combination of figs. 1 and 2 of Fujita is silent on a system further comprising a groove configured on the third section of the self-ligating cover. 
The embodiment of fig. 2 of Fujita further teaches a groove (12A, col. 3 lines 28-31) (Fig. 2) configured on the third section (section 3 in annotated fig. 2) (Fig. 2) of the self-ligating cover (4) (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of the embodiments of figs. 1 and 2 of Fujita by adding the groove as taught by the embodiment of fig. 2 of Fujita in order to allow the cover to be pried off through use of a pin (col. 3 lines 28-31). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent No. 4,355,975 A) as applied to claim 1 above, and further in view of Masuhara et al (JP 2867499 B2 and translated PDF, hereinafter “Masuhara”). 

    PNG
    media_image3.png
    431
    745
    media_image3.png
    Greyscale


In regards to claim 9, the combination of Fujita discloses the invention of claim 1. The combination of Fujita is silent on the system wherein the first section has a step protruding from an inner surface of the self-ligating cover, the step having at least one pocket configured thereon in a spaced apart manner for fitment on each wing of the first plurality of wings.  
Masuhara teaches a similar orthodontic bracket system (Figs. 1a-1b) wherein the first section (first section in annotated fig. 1a) (Fig. 1a) has a step (9) (Fig. 1a) protruding from an inner surface of the self-ligating cover (6, Fig. 1a), the step having at least one pocket (pocket in annotated fig. 1a) (Fig. 1a) configured thereon in a spaced apart manner capable of use for fitment on each wing of the first plurality of wings (first plurality of wings in annotated fig. 1b) (Fig. 1b). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket systems. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-ligating cover of the combination of Fujita by adding the step as taught by Masuhara in order to transmit forces applied to the bracket cover to the bracket (Masuhara translated PDF p. 2 lines 35-36).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent No. 4,355,975 A) as applied to claim 1 above, and further in view of Giuseppe et al (U.S. Patent Publication 2008/0261164 A1, hereinafter “Giuseppe”).

    PNG
    media_image4.png
    594
    535
    media_image4.png
    Greyscale

In regards to claim 10, the combination of Fujita discloses the invention of claim 1. The combination of the embodiments of figs. 1 and 2 of Fujita is silent on a system wherein the second section has a step protruding from an inner surface of the self-ligating cover and configured to be positioned snugly between the wings of the second plurality of wings subsequent to the fitment of the self-ligating cover on the bracket body.
Giuseppe teaches a similar orthodontic bracket system (figs. 1-4) wherein the second section (second section in Giuseppe annotated fig. 3) has a step (6) (Figs. 2, 3) protruding from an inner surface of the self-ligating cover (cover in Giuseppe annotated fig. 3, Fig. 1) and configured to be positioned snugly between the wings of the second plurality of wings (3, 4) (Figs. 2-4) subsequent to the fitment of the self-ligating cover on the bracket body (Figs. 1-4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic bracket systems. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-ligating cover of the combination of Fujita by adding the step as taught by Giuseppe et al in order to prevent the sliding of the cover along the bracket parallel to the archwire (Giuseppe et al para. 0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.N.H./Examiner, Art Unit 3772                                                                                                                                                                                                        
/AMY R SIPP/Primary Examiner, Art Unit 3775